Exhibit 10.1



GenVec, Inc.
Terms of At-Will Employment




Employee Name:  Douglas J. Swirsky   


Position: CFO, Corporate Secretary and Treasurer


Start Date: September 18, 2006
 
Business Hours:   8:30 a.m. - 5:30 p.m.


Salary:   $265,000/annually to be paid in semi-monthly installments


Sign-On Bonus:


$50,000 - payment to be made with first payroll check after start date. Payment
subject to employee withholding taxes. If employee voluntarily leaves the
Company prior to completion of one-year employment, the Company will have the
right to request a full repayment of this bonus.


Salary Continuation Agreement:


Employee will receive 12 month salary continuation if employment is terminated
other than for cause, in accordance with the terms of the agreement which is
attached and made part of this offer.


Change in Control Agreement:


Employee will receive an 18 month agreement effective upon a Change in Control
triggering event, in accordance with the terms of the agreement which is
attached and made part of this offer.


Relocation Expenses:


Should employee wish to relocate nearer to the workplace during the first year
of employment, GenVec will provide relocation assistance consistent with
GenVec’s relocation policy at the time of utilization. If employee voluntarily
leaves the Company prior to completion of one-year employment, the Company will
have the right to request all or a portion of the assistance provided.


BENEFITS


GenVec offers a comprehensive package of benefits to all regular full-time
employees. Listed below are the benefits currently provided to GenVec employees.
GenVec reserves the right to change, amend, eliminate or add benefits at any
time. The Company pays for the cost of some benefits; the employee and the
Company share the cost for other benefits.





 

1

--------------------------------------------------------------------------------



Annual Bonus: 


Eligibility and distribution of bonus is based on achievement of corporate and
individual objectives in accordance with the approved GenVec Compensation Plan.
Bonus is based on a percentage of base salary and targeted to comparable data by
level and position of the employee. Data is reviewed annually to determine the
competitive target percent.


Equity: 


A new hire grant of 300,000 stock options to purchase shares of Common Stock at
a strike price equal to the fair market closing value on the first day of
employment. Such options will be issued under and subject to the terms and
conditions of the Company’s Stock Option Plan, vesting over a 4-year period.


Employee Stock Purchase Plan:


GenVec provides employees with an opportunity to purchase Common Stock of the
Company at a discounted price through accumulated payroll deductions.


Medical Insurance:


GenVec provides insurance to all regular full-time employees and their eligible
dependents for major medical, surgical and hospital expenses under a Preferred
Provider Network (“PPO”) Plan or Point of Service Open Access (“POS”)Plan
through CareFirst Blue Cross/Blue Shield of Maryland. The employee has the
option to select whichever plan is most appropriate for their medical needs.
Payroll deductions for the employees’ portion of the medical insurance premium
are taken on a semi-monthly pre-tax basis through the Flexible Benefits Plan.
Coverage for the Plan begins on the first day of employment. If the employee
elects the PPO Plan, GenVec pays 70% of the premium coverage for the employee,
dependents, and/or significant other. If the employee elects the POS plan,
GenVec pays 80% of the premium coverage for the employee, dependents, and/or
significant other.


Dental Insurance:


GenVec provides dental insurance to all regular full-time employees and their
eligible dependents through the Cigna Insurance PPO Dental Plan. Preventive care
such as cleanings and x-rays, are reimbursed at 100% of the usual and customary
charges. Minor and major dental care is subject to a deductible. Coverage for
the Plan begins on the first day of employment. Open enrollment is December for
each new calendar year. GenVec pays 80% of the premium coverage for the
employee, dependents, and/or significant other.


Section 125c (Cafeteria Plan) - Flexible Benefits Plan:


Section 125c of the Internal Revenue Code allows employers to provide a Flexible
Benefits Plan to their employees. The Plan allows employees to receive tax-free
reimbursements for eligible health care and/or dependent care expenses and
allows employees to pay for their medical insurance premiums with pre-tax
dollars.



 

2

--------------------------------------------------------------------------------



The three tax-free benefits available to employees through the Flexible Benefits
Plan are:


Premium Conversion:


This benefit allows employees to convert the dollars they pay for medical/dental
insurance premiums from after-tax dollars to pre-tax dollars. Using Premium
Conversion, employees will no longer pay Federal, State and FICA taxes on their
portion of medical/dental insurance premiums deducted from their paycheck.


Health Care Flexible Spending Account (FSA):


Employees may elect to contribute up to $5,000 per year to a Health Care FSA to
pay for their eligible medical, dental, and vision care expenses. The dollars
deposited in a Health Care FSA will not be subject to Federal, State and FICA
taxes. Participants will receive tax-free reimbursement from this Account for
eligible health care expenses incurred by the employee, the employee’s spouse or
the employee’s eligible dependents.


Dependent Care Flexible Spending Account (FSA):


Employees may elect to contribute up to $5,000 per year to a Dependent Care FSA
to pay for dependent care expenses. Eligibility requirements include that both
the employee and spouse work full-time or the non-working spouse is a full-time
student. The dollars deposited in a Dependent Care FSA will not be subject to
Federal, State and FICA taxes. These expenses include baby-sitters, day-care
centers and providers of serviced in-home to care for dependents who are unable
to care for themselves. This also includes care for an elderly dependent for
whom the employee legally claims exemption.


GenVec 401(k) Plan:


GenVec offers a 401(k) retirement saving plan that allow employees to take
pre-tax dollars and deposit them into a highly flexible investment portfolio
account. Employees may elect to contribute up to the IRS annual limit. GenVec
matches 50% of the first 5% of the employee’s contribution. Employee
contributions are 100% vested immediately; the employer-matching portion vests
over four (4) years of service. The Plan allows employees to rollover their
prior employer’s qualified 401(k) savings into the GenVec 401(k) Plan upon hire
or at any time during employment with GenVec. Complete information concerning
the GenVec 401(k) Plan will be furnished to employees when they become eligible
for participation in the Plan.




Short Term Disability (STD):


GenVec allows regular full time employees to take STD for up to 3 months for
medical conditions that are deemed necessary by a qualified physician. Employees
are eligible for STD upon successful completion of their introductory period of
employment. Employees must provide the Company with written notice of this
disability, including a doctor’s certificate stating the nature of the
disability and the expected date of return to work. The employee will receive up
to 80% of their salary less taxes and benefit payments.



 

3

--------------------------------------------------------------------------------



Long Term Disability (LTD):


GenVec provides LTD Insurance, to all regular full-time employees at no cost to
the employee. Long-term disability becomes effective after the short-term
disability period has expired. LTD covers 60% of the employee’s salary less
taxes and benefit payments, up to $10,000 per month. An employee must provide
written notice of their disability to the Company, accompanied by a doctor’s
certificate stating the nature of the disability and the expected date of return
to work.


Life Insurance with Accidental Death and Dismemberment:


GenVec covers the cost of life insurance for all regular full-time employees at
one times annual salary up to a maximum of $250,000, in the event of death or
accidental dismemberment. This benefit is payable to the employee or designated
beneficiaries.


Supplemental Life Insurance:


GenVec also offers its regular full-time employees a Portable Voluntary Group
Life Insurance policy. An employee may elect to purchase up to $500,000 of life
insurance for themselves and their spouse, and $10,000 for their dependent
children. The cost will be deducted directly from the employee’s payroll check.


Tuition Reimbursement:


To further develop staff skills, GenVec encourages employees to continue their
education. If an employee wishes to enroll in college courses from an accredited
college or university, he/she should discuss the matter with his/her supervisor.
GenVec may assist with cost reimbursement of tuition and fees up to the IRS
limit, which is currently $5,250 per year.


Employee Assistance Program (EAP):


GenVec provides, at no cost to the employee, an Employee Assistance Program. An
EAP is a benefit that provides confidential and professional assessment and
referral assistance for employees experiencing personal problems that may be
affecting work performance, job satisfaction, or overall quality of life.


Long Term Dependent Care:


GenVec offers its regular full-time employees a voluntary group plan for long
term care for chronically ill dependents or elderly parents.


Vacation: 


Four (4) weeks (20 days) vacation to accrue per semi-monthly pay period
commencing with the hire date during the first year of employ; thereafter as
indicated in the Employee Handbook.


Sick Leave:


Sick leave is provided for employee’s benefit during periods of non-occupational
illness, hospitalization, and convalescence, and to provide paid time for
outpatient and medical/dental appointments for the employee or a family member.
Eligible employee will accrue sick leave at a rate of four (4) hours per pay
period or twelve (12) days on an annualized basis. Sick leave will be carried
over from year to year but is not vested and will not be paid out upon
termination.


4

--------------------------------------------------------------------------------


Personal Leave:


GenVec provides three personal days in January of each calendar year for regular
full-time employees. Personal days are awarded on a pro-rated basis for regular
full-time employees hired during the year. Based on your start date, you will
receive one (1) personal day this year.


Holiday Leave:


GenVec generally provides about ten (10) paid holidays during the calendar year.
Additionally, each employee receives two personal floating holidays to be taken
at their discretion with the prior approval of their supervisor. In December of
each year, the specific holidays and corresponding date will be announced.




At-Will Employment: 


You should be aware that your employment with GenVec is for no specified period
and constitutes at-will employment. As a result, you are free to resign at any
time, for any reason or for no reason. Similarly, GenVec is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without notice.


By signing this agreement, employee agrees to abide by all Company policies and
procedures as a condition of employment.


Agreed to and Accepted By:





 
/s/Douglas J. Swirsky                                                        
September 18, 2006
Douglas J. Swirsky       Date
 
 
5

--------------------------------------------------------------------------------


